DETAILED ACTION
Amendment submitted April 19, 2022 has been considered by examiner. Claims 21-40 are pending. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Steve Thomas (64,421) on June 9, 2022.


The application has been amended as follows: 
(Currently Amended) A system comprising: a processing device; and
a computer-readable storage medium storing machine-readable instructions which, when executed by the processing device, cause the processing device to:
using a set of seed entities associated with a particular subject matter domain, search for first information items associated with the particular subject matter domain;
select, for inclusion in an expanded corpus, second information items that have unstructured information comprising text relating to the particular subject matter domain based at least on the second information items having been presented by a search engine together with individual first information items having other unstructured information comprising other text relating to the particular subject matter domain;

generate [[an]] the expanded corpus comprising the first information items and the second information items;
identify a plurality of relations between entities in unstructured information provided by the expanded corpus;
generate confidence score information for individual relations to provide scored relations, the confidence score information reflecting relative confidence that the scored relations are truthful; and
output final extracted relations by selecting one or more of the scored relations based at least on the confidence score information.
(Currently Amended) The system of claim 21, wherein the machine- readable instructions, when executed by the processing device, cause the processing device to:
select other second information items for inclusion in the expanded corpus that include hyperlinks to other first information items; and
include the other second information items in the expanded corpus.

(Currently Amended) The system of claim 21, wherein the machine- readable instructions, when executed by the processing device, cause the processing device to:
select other second information items for inclusion in the expanded corpus based at least on a click log indicating that users clicked on both the other second information items and other first information items in response to performing a search; and
include the other second information items in the expanded corpus.

(Currently Amended) The system of claim 21, wherein the text and the other text comprise freeform text 



27.	(Currently Amended) The system of claim [[26]] 21, wherein respective final extracted relations identify first entities, second entities, and relationships between the first entities and the second entities.
30.	(Currently Amended) The system of claim 29, wherein the machine- readable instructions, when executed by the processing device, cause the processing device to:
select specific web pages for inclusion in the expanded corpus by identifying hyperlinks from the specific web pages to [[the]] corresponding first information items in the online encyclopedia.
31.	(Currently Amended) The system of claim 29, wherein the machine- readable instructions, when executed by the processing device, cause the processing device to:
select specific web pages as the second information items using were presented by the search engine together with corresponding first information items in the online encyclopedia.
32.	(Currently Amended) A method implemented by one or more computing devices, the method comprising:
using a set of seed entities associated with a particular subject matter domain, searching for first information items associated with the particular subject matter domain;
selecting, for inclusion in an expanded corpus, second information items that have unstructured information comprising text relating to
the particular subject matter domain based at least on the second information items having been presented by a search engine together with individual first information items having other unstructured information comprising other text relating to the particular subject matter domain 
generating [[an]] the expanded corpus comprising the first information items and the second information items;
identifying a plurality of relations between entities in unstructured information provided by the expanded corpus;
selecting a subset of the plurality of relations as final extracted relations; and outputting the final extracted relations.
34.	(Currently Amended) The method of claim 32, further comprising: employing an impression log to identify the
second information items.
[AltContent: rect]35.	(Currently Amended) The method of claim 32, further comprising: selecting	other	second	information	items	having
hyperlinks to other first information items for inclusion in the expanded corpus; and
adding the other second information items to the expanded corpus.
40.	(Currently Amended) A computer-readable storage medium storing computer-readable instructions, the computer-readable instructions, when executed by one or more processor devices, performing acts comprising:
accessing a collection of information items from one or more information sources via a computer network, the collection of information items presenting collected unstructured information associated with a particular subject matter domain, the collection of information items including first information items identified using one or more seed entities and second information items that have second unstructured information comprising text relating to the particular subject matter domain, the second information items being selected for inclusion in the collection based at least on the second information items having been presented by a search engine together with individual first information items having first unstructured information comprising other text relating to the particular subject matter domain 
identifying a plurality of sentences in the collected unstructured information that mention at least two entities;
parsing the plurality of sentences in the collected unstructured information to obtain parsed sentences;
identifying a plurality of relations in the parsed sentences;
generating confidence score information for the relations to provide scored relations,  the  confidence  score  information  reflecting  relative
confidence that the scored relations are truthful and relate to the particular subject matter domain;
outputting final extracted facts by selecting a subset of the scored relations based at least on the confidence score information; and
providing access to the final extracted facts to one or more knowledge- consuming computer-implemented applications.
41.	(Currently Amended) The method of claim 32, wherein the text and the other text comprise freeform text 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Collins et al (2007/0027864) describes at least search results that share clicks with each other


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163